MARX, J.:
Epitomized Opinion
This was an action on a contract of sale. The evidence disclosed that the plaintiff had purchased a new car of defendant and had turned an old one in as partial payment. The evidence was in conflict as to the agreed valuation of the old car. After the automobile of the plaintiff had been in possession of the defendant for several months, a salesman employed by defendant sent to plaintiff a written con-bract stipulating that the defendant would take the automobile in tiade for $~OO, provided the same was in good condition. The agreement previous to this, if any was oral, and the evidence was in conflict as to just what the understanding really was. The defendant also contended that the salesman had no authority to make the agreement in writing. The jury returned a verdict ~n favor of plaintiff for ~99~.2O. The defendant filed a motion for a new trial. In overruling this motion, the court held:
1. It cannot be said as a matter of law that the verdict of the jury in favor of plaintiff's contention as to the terms of the agreement was manifestly against the weight of evidence.
2. As the trial court permitted the plaintiff to recover only the reasonable value of the old car at the time of its delivery and did not permit recovery of the agreed value, the defendant cannot complain that the "trade in value" was greater than the actual value of the automobile.